             Case 1:21-cv-01505-ER Document 6 Filed 03/23/21 Page 1 of 16




Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiff
Qlay Co.

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 QLAY CO.,
                                                           21-cv-1505 (ER)
 Plaintiff

 v.                                                        PRELIMINARY
                                                        INJUNCTION ORDER
 ADHJNJVA,       ALEXANDRA           LASEK,
 BAOQINGXIANKAIYANJIANCAIPIFA, BEIXIN
 LAKE     MAOZI    RESTAURANT,       BYBY4,
 CHAIWELL, CONNOR WALTERS, DAAN
 SHIMIQIWANJUDIAN, FASHION FLASHSTAR,
 FUJIANHAISHAI,
 GAOTANGXIANYIPINXUANJIUDIAN,          GIN-
 BACK,        GOBEN,         GSCWORLDDIY,
 HANGZHOULIN,      HAYDEN        JOHNSONA,
 HEFEISHILUYANGQUCEYONGTUSHUDIAN,
 HEYUN AGRICULTURE AND FORESTRY
 DEVELOPMENT,     HJC280036,   HOUXINLUO,
 HWZ971305,     HXY399063,      HYH7100628,
 HZH7108226,                      IHUIO7441,
 IJUNJIEKEJIYOUXIANGONG, JIAN XIN LIU,
 JIANGBEIXINQUJIACAIXINJIANCAIDIAN,
 JILUNHUADIANZI, JIOMI, KARL B RODRIQUEZ,
 KEITH    TAYLORR,     KERUN       TRADING,
 KUIWENQULIYUANRUIMAIGUANGGAOSHEJI
 ZHONGXIN,     LEMETVFB,      LINJIANFANG,
        Case 1:21-cv-01505-ER Document 6 Filed 03/23/21 Page 2 of 16




LTLNMDURPL,                   LWH182209,
MICHELLE C LEIGHTON,
MINGLANGZHAOMING80, MONTAGUE WALT,
MOTIVATEDVIBRANT,       MULTICOLOURED,
OTTO.GAY,   PAPAMA,    PLAYTRENDHOME,
PLINCALLY,    PORT     ST,    QIGNSHAN,
QINANXIANLINJUNYOUNONGYEYOUXIANGO
NGSI,        QINGYUHAI,          SDFDSL,
SHANGHAIYOUCHONGCANYINFUWUYOUXIA
NGONGSI,
SHANTOUSHICHENGHAIQUHUALEWANJUYO
UXIANGONGSI, SHANXISHENGRIGONGMAO
CO                                  LTD,
SHIJIAZHUANGKEYUNHUAGONGKEJIYOUXIA
NGONGSI, STEPHENV., WEIYEJILIANGHENGXI,
WHANEAR,                      WXH170082,
XIANYANGSHIWEICHENGQUSHUSHUOFUZHU
ANGDIAN,     XINCHENGUS,      XINTENGF,
XIXIANXINQUFENGDONG84,        XUEQINUS,
YANGRUIJIANGONGYOUXIANGONGSI,
YITONGMANZUZIZHIXIANYITONGZHENWEN
TIANZHERIYONGPIND,
YUANHUIFUCANYINFUWUYOUXIANGONGSI,
YUNXIAN    MANICURE     and   YUXINMEI,

Defendants
  Case 1:21-cv-01505-ER Document 6 Filed 03/23/21 Page 3 of 16




                             GLOSSARY

Term                Definition
Plaintiff or Qlay   Qlay Co.
Defendants          ADHJNJVA,                   Alexandra                  Lasek,
                    baoqingxiankaiyanjiancaipifa, Beixin Lake maozi
                    restaurant, BYBY4, Chaiwell, CONNOR WALTERS,
                    daan shimiqiwanjudian, Fashion FlashStar, fujianhaishai,
                    gaotangxianyipinxuanjiudian,        Gin-Back,         GoBen,
                    GscworldDIY,        hangzhoulin,      Hayden       Johnsona,
                    hefeishiluyangquceyongtushudian, Heyun Agriculture
                    and Forestry Development, HJC280036, houxinluo,
                    HWZ971305,             HXY399063,            HYH7100628,
                    HZH7108226,                                     IHUIO7441,
                    IJUNJIEKEJIYOUXIANGONG,                Jian      Xin      Liu,
                    jiangbeixinqujiacaixinjiancaidian, jilunhuadianzi, JioMi,
                    Karl B Rodriquez, Keith Taylorr, Kerun Trading,
                    kuiwenquliyuanruimaiguanggaoshejizhongxin,
                    LEMETVFB, Linjianfang, LtLnMDUrpl, LWH182209,
                    Michelle C Leighton, minglangzhaoming80, Montague
                    Walt,      MOTIVATEDVIBRANT,                 Multicoloured,
                    Otto.Gay, PaPama, playtrendhome, PLincally, Port St,
                    QIGNSHAN, qinanxianlinjunyounongyeyouxiangongsi,
                    qingyuhai,                                             sdfdsl,
                    ShangHaiYouChongCanYinFuWuYouXianGongSi,
                    shantoushichenghaiquhualewanjuyouxiangongsi,
                    shanxishengrigongmao                   Co                 Ltd,
                    shijiazhuangkeyunhuagongkejiyouxiangongsi,
                    StephenV., weiyejilianghengxi, Whanear, WXH170082,
                    XianYangShiWeiChengQuShuShuoFuZhuangDian,
                    XinChengUS,         xintengF,     xixianxinqufengdong84,
                    xueqinUS,                  yangruijiangongyouxiangongsi,
                    yitongmanzuzizhixianyitongzhenwentianzheriyongpinD,
                    yuanhuifucanyinfuwuyouxiangongsi, Yunxian manicure
                    and yuxinmei
Amazon              Amazon.com, a Seattle, Washington-based, online
                    marketplace and e-commerce platform owned by
                    Amazon.com, Inc., a Delaware corporation, that allows
                    manufacturers and other third-party merchants, like
                    Defendants, to advertise, distribute, offer for sale, sell and
                    ship their retail products, which, upon information and
                    belief, primarily originate from China, directly to
                    consumers worldwide and specifically to consumers
                    residing in the U.S., including New York
Epstein Drangel     Epstein Drangel LLP, counsel for Plaintiff
New York Address    244 Madison Ave, Suite 411, New York, New York

                                    i
  Case 1:21-cv-01505-ER Document 6 Filed 03/23/21 Page 4 of 16




                       10016
Complaint              Plaintiff’s Complaint filed on February 19, 2021
Application            Plaintiff’s Ex Parte Application for: 1) a temporary
                       restraining order; 2) an order restraining Merchant
                       Storefronts (as defined infra) and Defendants’ Assets (as
                       defined infra) with the Financial Institutions (as defined
                       infra); 3) an order to show cause why a preliminary
                       injunction should not issue; 4) an order authorizing
                       bifurcated and alternative service and 5) an order
                       authorizing expedited discovery filed on February 19,
                       2021
Clay Dec.              Declaration of Chad Wild Clay in Support of Plaintiff’s
                       Application
Drangel Dec.           Declaration of Jason M. Drangel in Support of Plaintiff’s
                       Application
CWC                    Chad Wild Clay
CWC Content            YouTube videos on the Chad Wild Clay YouTube
                       Channel, best known for its action, adventure and mystery
                       videos starring Chad Wild Clay and Vy Qwaint
CWC Mark               U.S. Trademark Registration No. 6,012,760 for “




                                      ” for a variety of goods in Classes 9, 14,
                       16, 18, 22, 25 and 35
CWC Products           A variety of consumer products, including t-shirts,
                       hoodies, backpacks and other gear, bearing the CWC
                       Mark
Counterfeit Products   Products bearing or used in connection with the CWC
                       Mark, and/or products in packaging and/or containing
                       labels bearing the CWC Mark, and/or bearing or used in
                       connection with marks that are confusingly similar to the
                       CWC Mark and/or products that are identical or
                       confusingly similar to the CWC Products
Infringing Listings    Defendants’ listings for Counterfeit Products
User Accounts          Any and all websites and any and all accounts with online
                       marketplace platforms such as Amazon, as well as any
                       and all as yet undiscovered accounts with additional
                       online marketplace platforms held by or associated with
                       Defendants, their respective officers, employees, agents,
                       servants and all persons in active concert or participation
                       with any of them
Merchant               Any and all User Accounts through which Defendants,
Storefronts            their respective officers, employees, agents, servants and
                       all persons in active concert or participation with any of

                                      ii
  Case 1:21-cv-01505-ER Document 6 Filed 03/23/21 Page 5 of 16




                         them operate storefronts to manufacture, import, export,
                         advertise, market, promote, distribute, display, offer for
                         sale, sell and/or otherwise deal in Counterfeit Products,
                         which are held by or associated with Defendants, their
                         respective officers, employees, agents, servants and all
                         persons in active concert or participation with any of
                         them
Defendants’ Assets       Any and all money, securities or other property or assets
                         of Defendants (whether said assets are located in the U.S.
                         or abroad)
Defendants’              Any and all financial accounts associated with or utilized
Financial Accounts       by any Defendants or any Defendants’ User Accounts or
                         Merchant Storefront(s) (whether said account is located
                         in the U.S. or abroad)
Financial Institutions   Any banks, financial institutions, credit card companies
                         and payment processing agencies, such as Amazon.com,
                         Inc., Amazon Payments, Inc. (“Amazon Pay”), PayPal
                         Inc. (“PayPal”), Payoneer Inc. (“Payoneer”), PingPong
                         Global Solutions, Inc. (“PingPong”) and other companies
                         or agencies that engage in the processing or transfer of
                         money and/or real or personal property of Defendants
Third Party Service      Online marketplace platforms, including, without
Providers                limitation, those owned and operated, directly or
                         indirectly, by Amazon, such as Amazon.com, as well as
                         any and all as yet undiscovered online marketplace
                         platforms and/or entities through which Defendants, their
                         respective officers, employees, agents, servants and all
                         persons in active concert or participation with any of
                         them manufacture, import, export, advertise, market,
                         promote, distribute, offer for sale, sell and/or otherwise
                         deal in Counterfeit Products which are hereinafter
                         identified as a result of any order entered in this action,
                         or otherwise




                                        iii
          Case 1:21-cv-01505-ER Document 6 Filed 03/23/21 Page 6 of 16




       WHERAS, Plaintiff having moved ex parte on February 19, 2021 against Defendants for

the following: 1) a temporary restraining order; 2) an order restraining Merchant Storefronts and

Defendants’ Assets with the Financial Institutions; 3) an order to show cause why a preliminary

injunction should not issue; 4) an order authorizing bifurcated and alternative service and 5) an

order authorizing expedited discovery;

       WHEREAS, the Court entered an Order granting Plaintiff’s Application on February 19,

2021 (“TRO”) which ordered Defendants to appear on March 1, 2021 at 11:30 a.m. to show cause

why a preliminary injunction should not issue (“Show Cause Hearing”);

       WHEREAS, on February 24, 2021, Plaintiff filed a request for modification and extension

of the TRO;

       WHEREAS, the Court granted Plaintiff’s request and entered an Order on March 1, 2021

(“March 1, 2021 Order”) extending the TRO until March 22, 2021 and rescheduling the Show

Cause Hearing to March 22, 2021 at 11:00 a.m.;

       WHEREAS, on March 8, 2021, pursuant to the alternative methods of service authorized

by the TRO, Plaintiff served the Summons, Complaint, TRO, all papers filed in support of the

Application and the March 1, 2021 Order on each and every Defendant;

       WHEREAS, on March 10, 2021, the Court entered an Order adjourning the March 22,

2021 hearing scheduled for 11:00 a.m. to 11:30 a.m. (“March 10, 2021 Order”);

       WHEREAS, on March 11, 2021, pursuant to the alternative methods of service authorized

by the TRO, Plaintiff served the March 10, 2021 Order on each and every Defendant;

       WHEREAS, on March 22, 2021 at 11:30 a.m., Plaintiff appeared at the Show Cause

Hearing, however, no Defendants appeared.




                                                1
      Case 1:21-cv-01505-ER Document 6 Filed 03/23/21 Page 7 of 16




                                             ORDER

1. The injunctive relief previously granted in the TRO shall remain in place through the

   pendency of this litigation, and issuing this Order is warranted under Federal Rule of Civil

   Procedure 65 and Section 34 of the Lanham Act.

   a) Accordingly, Defendants are hereby restrained and enjoined from engaging in any of

       the following acts or omissions pending the final hearing and determination of this

       action or until further order of the Court:

           i. manufacturing, importing, exporting, advertising, marketing, promoting,

              distributing, displaying, offering for sale, selling and/or otherwise dealing in

              Counterfeit Products or any other products bearing the CWC Marks and/or

              marks that are confusingly similar to, identical to and constitute a counterfeiting

              and/or infringement of the CWC Marks;

          ii. directly or indirectly infringing in any manner Plaintiff’s CWC Marks;

          iii. using any reproduction, counterfeit, copy or colorable imitation of Plaintiff’s

              CWC Marks to identify any goods or services not authorized by Plaintiff;

          iv. using Plaintiff’s CWC Marks or any other marks that are confusingly similar to

              the CWC Marks on or in connection with Defendants’ manufacturing,

              importing, exporting, advertising, marketing, promoting, distributing,

              displaying, offering for sale, selling and/or otherwise dealing in Counterfeit

              Products;

          v. using any false designation of origin or false description, or engaging in any

              action which is likely to cause confusion, cause mistake and/or to deceive

              members of the trade and/or the public as to the affiliation, connection or



                                              2
  Case 1:21-cv-01505-ER Document 6 Filed 03/23/21 Page 8 of 16




          association of any product manufactured, imported, exported, advertised,

          marketed, promoted, distributed, displayed, offered for sale or sold by

          Defendants with Plaintiff, and/or as to the origin, sponsorship or approval of

          any product manufactured, imported, exported, advertised, marketed,

          promoted, distributed, displayed, offered for sale or sold by Defendants and

          Defendants’ commercial activities and Plaintiff;

      vi. secreting, concealing, destroying, altering, selling off, transferring or otherwise

          disposing of and/or dealing with: (i) Counterfeit Products and/or (ii) any

          computer files, data, business records, documents or any other records or

          evidence relating to their User Accounts, Merchant Storefronts or Defendants’

          Assets and the manufacture, importation, exportation, advertising, marketing,

          promotion, distribution, display, offering for sale and/or sale of Counterfeit

          Products;

     vii. effecting assignments or transfers, forming new entities or associations, or

          creating and/or utilizing any other platform, User Account, Merchant Storefront

          or any other means of importation, exportation, advertising, marketing,

          promotion, distribution, display, offering for sale and/or sale of Counterfeit

          Products for the purposes of circumventing or otherwise avoiding the

          prohibitions set forth in this Order; and

     viii. knowingly instructing, aiding or abetting any other person or business entity in

          engaging in any of the activities referred to in subparagraphs 1(a)(i) through

          1(a)(vii) above and 1(b)(i) through 1(b)(ii) and 1(c)(i) below.

b) Accordingly, the Third Party Service Providers and Financial Institutions are hereby



                                         3
  Case 1:21-cv-01505-ER Document 6 Filed 03/23/21 Page 9 of 16




   restrained and enjoined from engaging in any of the following acts or omissions

   pending the final hearing and determination of this action or until further order of the

   Court:

       i. secreting, concealing, transferring, disposing of, withdrawing, encumbering or

            paying Defendants’ Assets from or to Defendants’ Financial Accounts until

            further ordered by this Court;

       ii. secreting, concealing, destroying, altering, selling off, transferring or otherwise

            disposing of and/or dealing with any computer files, data, business records,

            documents or any other records or evidence relating to the Defendants’ User

            Accounts, Merchant Storefronts, Defendants’ Assets and the manufacture,

            importation, exportation, advertising, marketing, promotion, distribution,

            display, offering for sale and/or sale of Counterfeit Products; and

      iii. knowingly instructing, aiding, or abetting any other person or business entity in

            engaging in any of the activities referred to in subparagraphs 1(a)(i) through

            1(a)(vii) and 1(b)(i) through 1(b)(ii) above.

c) Accordingly, the Third Party Service Providers are hereby restrained and enjoined from

   engaging in any of the following acts or omissions pending the final hearing and

   determination of this action or until further order of the Court:

       i. providing services to Defendants, Defendants’ User Accounts and Defendants’

            Merchant Storefronts, including, without limitation, continued operation of

            Defendants’ User Accounts and Merchant Storefronts;

       ii. secreting, concealing, destroying, altering, selling off, transferring or otherwise

            disposing of and/or dealing with any computer files, data, business records,



                                             4
     Case 1:21-cv-01505-ER Document 6 Filed 03/23/21 Page 10 of 16




              documents or any other records or evidence relating to the Defendants’ User

              Accounts, Merchant Storefronts, Defendants’ Assets and the manufacture,

              importation, exportation, advertising, marketing, promotion, distribution,

              display, offering for sale and/or sale of Counterfeit Products; and

          iii. knowingly instructing, aiding, or abetting any other person or business entity in

              engaging in any of the activities referred to in subparagraphs 1(a)(i) through

              1(a)(vii), 1(b)(i) through 1(b)(ii) and 1(c)(i) through 1(c)(ii) above.

2. As sufficient cause has been shown, the asset restraint granted in the TRO shall remain in

   place through the pendency of this litigation, including that:

   a) within seven (7) days of receipt of notice of this Order, any newly discovered Financial

       Institutions who are served with this Order shall locate and attach Defendants’

       Financial Accounts, shall provide written confirmation of such attachment to Plaintiff’s

       counsel and provide Plaintiff’s counsel with a summary report containing account

       details for any and all such accounts, which shall include, at a minimum, identifying

       information for Defendants and Defendants’ User Accounts, contact information for

       Defendants (including mailing addresses and e-mail addresses), account numbers and

       account balances for any and all of Defendants’ Financial Accounts.

3. As sufficient cause has been shown, the expedited discovery previously granted in the TRO

   shall remain in place through the pendency of this litigation, including that:

   a) Plaintiff may serve interrogatories pursuant to Rules 26 and 33 of the Federal Rules of

       Civil Procedure as well as Local Civil Rule 33.3 of the Local Rules for the Southern

       and Eastern Districts of New York and Defendants who are served with this Order shall

       provide written responses under oath to such interrogatories within fourteen (14) days



                                             5
  Case 1:21-cv-01505-ER Document 6 Filed 03/23/21 Page 11 of 16




       of service to Plaintiff’s counsel.

b) Plaintiff may serve requests for the production of documents pursuant to Rules 26 and

       34 of the Federal Rules of Civil Procedure and Defendants who are served with this

       Order, their respective officers, employees, agents, servants and attorneys and all

       persons in active concert or participation with any of them who receive actual notice of

       this Order shall produce all documents responsive to such requests within fourteen (14)

       days of service to Plaintiff’s counsel.

c) Within fourteen (14) days after receiving notice of this Order, all Financial Institutions

       who receive service of this Order shall provide Plaintiff’s counsel with all documents

       and records in their possession, custody or control (whether located in the U.S. or

       abroad), relating to any and all of Defendants’ Financial Accounts, User Accounts and

       Merchant Storefronts, including, but not limited to, documents and records relating to:

   i.     account numbers;

 ii.      current account balances;

 iii.     any and all identifying information for Defendants and Defendants' User Accounts,

          including names, addresses and contact information;

 iv.      any and all account opening documents and records, including, but not limited to,

          account applications, signature cards, identification documents, and if a business

          entity, any and all business documents provided for the opening of each and every

          of Defendants’ Financial Accounts;

  v.      any and all deposits and withdrawal during the previous year from each and every

          of Defendants’ Financial Accounts and any and all supporting documentation,

          including, but not limited to, deposit slips, withdrawal slips, cancelled checks and



                                             6
   Case 1:21-cv-01505-ER Document 6 Filed 03/23/21 Page 12 of 16




        account statements;

 vi.    any and all wire transfers into each and every of Defendants’ Financial Accounts

        during the previous year, including, but not limited to, documents sufficient to show

        the identity of the destination of the transferred funds, the identity of the

        beneficiary’s bank and the beneficiary’s account number;

vii.    any and all User Accounts and account details, including, without limitation,

        identifying information and account numbers for any and all User Accounts that

        Defendants have ever had and/or currently maintain;

viii.   the identities, location and contact information, including any and all e-mail

        addresses, of Defendants, their respective officers, employees, agents, servants and

        all persons in active concert or participation with any of them;

 ix.    the nature of Defendants’ businesses and operations, methods of payment, methods

        for accepting payment and any and all financial information, including, but not

        limited to, information associated with Defendants’ User Accounts, a full

        accounting of Defendants’ sales history and listing history under such accounts,

        and Defendants’ Financial Accounts associated with Defendants’ User Accounts;

        and

  x.    Defendants’ manufacturing, importing, exporting, advertising, marketing,

        promoting, distributing, displaying, offering for sale and/or selling of Counterfeit

        Products, or any other products bearing the CWC Marks and/or marks that are

        confusingly similar to, identical to and constitute a counterfeiting and/or

        infringement of the CWC Marks.




                                          7
         Case 1:21-cv-01505-ER Document 6 Filed 03/23/21 Page 13 of 16




d) Within fourteen (14) days of receipt of service of this Order, the Third Party Service Providers

   shall provide to Plaintiff’s counsel all documents and records in its possession, custody or

   control (whether located in the U.S. or abroad) relating to Defendants’ User Accounts and

   Defendants’ Merchant Storefronts, including, but not limited to, documents and records

   relating to:

          i.      any and all User Accounts and Defendants’ Merchant Storefronts and account

                  details, including, without limitation, identifying information and account numbers

                  for any and all User Accounts and Defendants’ Merchant Storefronts that

                  Defendants have ever had and/or currently maintain with the Third Party Service

                  Providers;

         ii.      the identities, location and contact information, including any and all e-mail

                  addresses of Defendants;

        iii.      the nature of Defendants’ businesses and operations, methods of payment, methods

                  for accepting payment and any and all financial information, including, but not

                  limited to, information associated with Defendants’ User Accounts and

                  Defendants’ Merchant Storefronts, a full accounting of Defendants’ sales history

                  and listing history under such accounts and Defendants’ Financial Accounts with

                  any and all Financial Institutions associated with Defendants’ User Accounts and

                  Defendants’ Merchant Storefronts; and

        iv.       Defendants’ manufacturing, importing, exporting, advertising, marketing,

                  promoting, distributing, displaying, offering for sale and/or selling of Counterfeit

                  Products, or any other products bearing the CWC Marks and/or marks that are




                                                   8
       Case 1:21-cv-01505-ER Document 6 Filed 03/23/21 Page 14 of 16




              confusingly similar to, identical to and constitute an infringement of the CWC

              Marks.

4. As sufficient cause has been shown, and pursuant to FRCP 4(f)(3), service may be made

     on, and shall be deemed effective as to Defendants if it is completed by one of the following

     means:

a)      delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website (including

        NutStore, a large mail link created through Rmail.com or via website publication

        through     a   specific   page   dedicated    to   this   Lawsuit    accessible   through

        ipcounselorslawsuit.com) where each Defendant will be able to download a PDF copy

        of this Order, to Defendants’ e-mail addresses as identified by Amazon pursuant to

        Paragraph V(C) of the TRO.

5. As sufficient cause has been shown, that such alternative service by electronic means

     ordered in the TRO and herein shall be deemed effective as to Defendants, Third Party

     Service Providers and Financial Institutions through the pendency of this action.

6. As sufficient cause has been shown, service of this Order shall be made on and deemed

     effective as to the Third Party Service Providers and Financial Institutions if it is completed

     by the following means:

        a) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

              PayPal will be able to download a PDF copy of this Order via electronic mail to

              PayPal Legal Specialist at EEOMALegalSpecialist@paypal.com;

        b) delivery of: (i) a true and correct copy of this Order via Federal Express to

              Amazon.com, Inc. at Corporation Service Company 300 Deschutes Way SW, Suite

              304, Tumwater, WA 98501, (ii) a PDF copy of this Order or (iii) a link to a secure



                                                9
      Case 1:21-cv-01505-ER Document 6 Filed 03/23/21 Page 15 of 16




           website where Amazon.com, Inc. and Amazon Pay will be able to download a PDF

           copy of this Order via electronic mail to Deana Ahn counsel for Amazon Pay, at

           deanaahn@dwt.com;

       c) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

           Payoneer Inc. will be able to download a PDF copy of this Order via electronic mail

           to      Payoneer       Inc.’s      Customer       Service       Management         at

           customerservicemanager@payoneer.com and Edward Tulin, counsel for Payoneer

           Inc., at Edward.Tulin@skadden.com; and

       d) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

           PingPong Global Solutions Inc. will be able to download a PDF copy of this Order

           via electronic mail to legal@pingpongx.com.

7. Defendants are hereby given notice that they may be deemed to have actual notice of the

   terms of this Order and any act by them or anyone of them in violation of this Order may

   be considered and prosecuted as in contempt of this Court.

8. The $5,000.00 bond posted by Plaintiff shall remain with the Court until a final disposition

   of this case or until this Order is terminated.

9. This Order shall remain in effect during the pendency of this action, or until further order

   of the Court.

10. Any Defendants that are subject to this Order may appear and move to dissolve or modify

   the Order on two (2) days’ notice to Plaintiff or on shorter notice as set by the Court.




                                             10
        Case 1:21-cv-01505-ER Document 6 Filed 03/23/21 Page 16 of 16




SO ORDERED.

             22nd day of ____________,
SIGNED this _____          March                 1:14
                                       2021, at _______  p
                                                        __.m.
New York, New York

                                                  _________________________________
                                                  HON. EDGARDO RAMOS




                                          11
